Citation Nr: 1810461	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-10 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to service connection for sciatic nerve pain.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1973 to February 1974, from June 1974 to June 1976, and from June 1979 to October 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2017, the Veteran presented testimony before the undersigned Veterans Law Judge.  

In September 2017, the Board requested a Veterans Health Administration (VHA) expert opinion, which was received in November 2017.  The Veteran was provided with a copy of the opinion and given 60 days to respond.  See 38 C.F.R. 
§ 20.903(a).


FINDINGS OF FACT

1.  Prior to promulgation of a decision, in his March 2017 Board testimony, the Veteran withdrew the issues of entitlement to an initial rating for degenerative joint disease of the right knee and entitlement to service connection for sciatic nerve pain.

2.  The Veteran's lumbar spine disability was not incurred during active duty and is not otherwise related to military service; degenerative arthritis of the lumbar spine did not manifest to a compensable degree within one year of separation from service.
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to an initial rating for degenerative joint disease of the right knee and entitlement to service connection for sciatic nerve pain are met.  38 U.S.C. § 7105 (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for entitlement to service connection for a lumbar spine disability are not met.  38 U.S.C. §§ 1110, 1112, 1131, 1154(b) 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(d) 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative on the record at a hearing.  Id.

In the present case, the Veteran, in his March 2017 Board testimony, indicated that he wished to withdraw his appeal as to the issues of entitlement to an initial rating for degenerative joint disease of the right knee and entitlement to service connection for sciatic nerve pain.  See Board Hearing Transcript (Tr.) at 2.  Accordingly, he has withdrawn the appeal as to these issues and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues and they are dismissed.

Service Connection

The Veteran asserts that his lumbar spine disability is the result of his of physically demanding combat arms active duty service, including service in the field artillery and infantry.  Specifically, he testified that that he attended Airborne school and Ranger school, which required him to carry and parachute jump with up to 60 pounds of equipment on his back.  See Board Hearing Tr. at 4-6.  He also testified that he was assigned to the 82nd Airborne Division, where he attended Jumpmaster school and left as a senior parachutist, performing the minimum requirement of at least 50 airborne jumps with heavy combat equipment weighing up to 60 pounds.  Id. at 6-7.  He also reports a back injury in conjunction with his combat service in Grenada and long hours of driving in Germany.  See April 2013 and June 2015 Statements.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Here, the Veteran has a current diagnosis of degenerative arthritis of the spine, herniated disks L3 and L4, and lumbar spondylosis.  See April 2015 VA examination report.  Therefore, the first element of service connection is established.

Regarding the second element, in-service incurrence of a disease or injury, the Veteran does not report, nor do his service treatment records (STRs) identify any complaints, treatment for, or diagnosis of a lumbar spine disability during active duty.  In his September 1994 report of medical history at service separation, he specifically denied arthritis, bone or joint deformity, or recurrent back pain, and clinical evaluation was normal.  The Veteran himself testified that he did not seek medical help for his back problems during service because of the military culture and stigma of not showing pain or weakness, and thus, there are no back issues documented in his STRs.  See Board Hearing Tr. at 11-12.  However, his DD Form 214 reflects that he was awarded the Combat Infantryman Badge, and as noted above he reported that he sustained injuires to his lower back during combat operations.  See April 2013 Statement.  As this report is consistent with the circumstances of his combat service, the Veteran is entitled to the combat presumption.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  Thus, not only is the combat injury presumed, but so is the disability due to the in-service combat injury, potentially reducing the proof needed to demonstrate a nexus.  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  However, unlike the situation in Reeves, the evidence in this case does not include a competent opinion connecting the Veteran's back disability to his military service. 

Instead, regarding the last element, nexus, the only competent opinion of record is against the claim.  (In this regard, the April 2015 VA opinion against the claim is inadequate for rating purposes.)  Specifically, the November 2017 VHA expert, an orthopedic surgeon, opined that it was not likely that the Veteran's lumbar spine disability was caused by or related to service, to include any cumulative effects due to the impacts of physically demanding activities therein.  The expert, who acknowledged consideration of the Veteran's history of back pain during and since active duty, explained that physical conditioning and other activities or injuries would be expected to cause temporary pain, but were not typically associated with a predisposition to problems later unless an identifiable structural injury was created.  The expert emphasized that imaging studies showed non traumatic findings, thereby precluding the possibility of a missed diagnosis due to the Veteran's stoicism.  Instead, the examiner indicated that the findings were degenerative, which were common for the Veteran's age.  He highlighted the fact that the relationship between cumulative micro-trauma and lumbar spine pain remained unproven, but demographically seemed to be inversely proportionate to physical activity, in that those who are sedentary have an increased frequency of back issues compared to those who engaged in strenuous physical activity.  The examiner stated that the Veteran's lumbar spine disability was most likely due to the interplay between age, gravity, and genetics, noting that there were no agreed upon thresholds for his type of occupational exposure, and given the absence of traumatic findings, it could not be reasonably speculated to have played a 50 percent or greater role in causing his current lumbar spine disability.

The Board affords the November 2017 VHA expert's medical opinion great probative value.  The VHA expert considered the Veteran's entire relevant medical history in forming his opinion, and provided a thorough rationale with supporting data as well as a reasoned medical explanation.  

There is no competent opinion to the contrary.  To the extent that the Veteran asserts that his lumbar spine disability is the result of his active duty service, the Board finds that he is not competent to do so, as the determination as to the etiology of degenerative arthritis, herniated disks, and lumbar spondylosis are complex medical questions that are beyond the ken of a layperson.  Jandreu v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Additionally, there is no evidence that the Veteran's lumbar spine arthritis manifested to a compensable degree within one year of service or during service to a sufficient degree to identify the disease entity, nor is there any competent and credible evidence of an in-service manifestation of lumbar spine disease to allow for service connection based on continuity of symptomatology.  Instead, the first competent evidence of degenerative joint disease is in 2012, approximately 8 years after service.  Therefore, presumptive service connection and service connection based on continuity of symptomatology are not available.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker, supra.

Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for a lumbar spine disability.  As such, the benefit of the doubt doctrine is not for application, and service connection must be denied.


ORDER

The appeal concerning the issue of entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee is dismissed.

The appeal concerning the issue of entitlement to service connection for sciatic nerve pain is dismissed.

Entitlement to service connection for a lumbar spine disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


